OPINION OF THE SUPREME COURT OF NEBRASKA

NOTICE: DUE TO UNFORESEEN CIRCUMSTANCES, THIS OPINION IS BEING POSTED
  TEMPORARILY IN “SLIP” OPINION FORM. IT WILL BE REPLACED AT A LATER
   DATE WITH AN “ADVANCE” OPINION, WHICH WILL INCLUDE A CITATION.



                                     Case Title

             IN RE INTEREST OF DALE L., A CHILD UNDER 18 YEARS OF AGE.

                          STATE OF NEBRASKA, APPELLEE,
                                       V.
                              DALE L., APPELLANT.




                                    Case Caption

                             IN RE INTEREST OF DALE L.




                        Filed April 28, 2016.   No. S-15-205.




       Appeal from the Separate Juvenile Court of Lancaster County: REGGIE L. RYDER,
Judge. Affirmed.

      Joe Nigro, Lancaster County Public Defender, and Sarah Safarik for appellant.

      Joe Kelly, Lancaster County Attorney, and Ashley J. Bohnet for appellee.
IN RE INTEREST OF DALE L.

Filed April 28, 2016.   No. S-15-205.


       HEAVICAN, C.J., WRIGHT, CONNOLLY, MILLER-LERMAN, CASSEL, and STACY, JJ.
       PER CURIAM.
       The February 20, 2015, order of the separate juvenile court of Lancaster County is
affirmed by an equally divided court.
                                                                               AFFIRMED.
       MCCORMACK, J., not participating.




                                          -2-